Title: To George Washington from Arthur St. Clair, 20 April 1784
From: St. Clair, Arthur
To: Washington, George



Dear Sir
Philada April 20th 1784

I was favoured with Your Letter of the 22d of February—if any thing could have induced me to postpone my Journey it was your Wish that I should do so—indeed I should have been extremly glad to have met the Society of the Cincinnati, but I had made such Arrangements last fall, previous to my being appointed a Representative, that I cannot dispense with going

to the back-Country at this time, without suffering very considerable loss.
Strong Prejudices are conceived against the Institution but as they are ill founded I doubt not but they will be got over—I own however that the hereditary Descent of the Medal appears to me an objectionable part, and could wish it might be altered in the Constitution; but I do not believe it is that has raised the cry so much as the Restriction with regard to honorary Members—had their number been left indefinite, or their proportion at least, it is probable they would never have exceeded that proposed in the Constitution. It would also have been well, perhaps, if all political purposes had been avoided—and it is probable some Alterations may take Place on these Points. It is surely ridiculous in the Legislatures to interfere, as, was there any thing Dangerous in the Society, that kind of opposition is the most likely way to establish it—but as the purposes are purely benevolent, and may have happy Effects too rigid an Adherence to the first outline should, in my Opinion, be avoided.
It would have aforded me a very singular Pleasure to have assured you personally with what sincere Respect and Esteem I Am Dear Sir Your Excellencys most obedient Servant

Ar. St Clair


I some time ago received a Letter from Capt. Paul Jones requesting that, at the general meeting he might be admitted a Member, and referring to Mr John Ross, for the Money to be paid. I cannot at present lay my hand on the Letter, but think I gave it to Coll Johnston—shall take the Liberty to request your interesting yourself in his Behalf.

